ORDER

PER CURIAM.
Defendant, John Robinson, appeals from the trial court’s judgment entered on his convictions of one count of second degree murder, section 565.021 RSMo. (1994), seven counts of first degree assault, section 565.050, and eight counts of armed criminal *349action, section 571.015. The trial court sentenced defendant to ten years imprisonment for the second degree murder count and each of the first degree assault counts and three years imprisonment for each of the armed criminal action counts. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).